                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION
NESS DEUTSCHLAND GMBH and NESS                     §
KE, S.R.O.                                         §
       Plaintiffs,                                 §
   v.                                              §                  C.A. No. ________________
                                                   §
SOLAR TURBINES INC. and SOLAR                      §
TURBINES SLOVAKIA S.R.O.                           §
    Defendants.                                    §
                                                   §
                                                   §

     NOTICE OF REMOVAL BY DEFENDANT SOLAR TURBINES INCORPORATED

           Defendant Solar Turbines Incorporated (“STI”) hereby removes this action from the 189th

Judicial District Court of Harris County, Texas, to the United States District Court for the Southern

District of Texas, Houston Division, pursuant to the provisions of 28 U.S.C. § 1441, et seq., on the

basis of the following facts, which demonstrate the existence of subject matter jurisdiction in this

Court.

I.         Introduction

      1. On June 7, 2021, Ness Deutschland Gmbh (“NDG”) and Ness KE, S.R.O. (“NKE”)

(collectively, “Plaintiffs”) commenced a civil action against STI and Solar Turbines Slovakia

S.R.O. (“STS”) in the 189th Judicial District Court of Harris County, Texas, bearing Cause No.

2021-34085, styled Ness Deutschland Gmbh and Ness KE, S.R.O. v. Solar Turbines Inc. and Solar

Turbines Slovakia S.R.O. (the “Petition”).1

      2. STI was served Plaintiffs’ Petition on June 17, 2021.

      3. This Court has jurisdiction over the state court action pursuant to 28 U.S.C. § 1332(a)

because it is a civil action in which the amount in controversy exceeds the sum of $75,000,



1
    Pl. Pet. (Ex. 1).


64444550                                          1
exclusive of costs and interest, and the parties are completely diverse. Alternatively, STI is diverse

from Plaintiffs, and STS—another Slovakian entity—has been improperly joined. Therefore, this

action may be removed to this Court pursuant to the provisions of 28 U.S.C. § 1441.

II.        Removal is Proper in This Case

           A.     The amount in controversy exceeds $75,000.

      4. The face of the Petition states that the amount in controversy exceeds the sum of value of

$75,000, exclusive of interest and costs. Plaintiffs assert claims for tortious interference with

contract, participation in breach of fiduciary duties, misappropriation of trade secrets, and civil

conspiracy, and maintains that STI is liable for “monetary relief over $250,000.”2

      5.    Because Plaintiffs represent that they seek at least $250,000 in monetary damages as well

as exemplary damages, the amount in controversy requirement is clearly satisfied.

           B.     There is complete diversity of citizenship of the parties.

      6. At the time this action was commenced and at present, Plaintiff NDG is a German GmbH3

with its headquarters in Hamburg, Germany.4 Federal courts have held that a GmbH is analogous

to an “LLC” in the United States for purposes of diversity jurisdiction. See Keshock v.

Metabowerke GmbH, C.A. No. 15–00345–CG–N, 2015 WL 10458544, at *5 (S.D. Ala. Sept. 25,

2015) (“As a ‘Gesellschaft mit beschränkter Haftung,’ it is most similar to an ‘LLC’ business form

in the United States.”); Andrews v. Mazda Motor Corp., No. 1:14–cv–03432–WSD, 2015 WL


2
  Ex. 1 ¶ 1. Plaintiffs also seek recovery of punitive and exemplary damages. Ex. 1 at ¶ 81. While
STI rejects Plaintiffs’ contentions that exemplary damages (or any damages) are warranted in this
matter, “[t]he Fifth Circuit has held that the amount in controversy may include punitive damages
if they are recoverable as a matter of state law.” Holland v. CitiMortgage, Inc., No. 4:16-CV-3219,
2017 WL 1409137, at *1 (S.D. Tex. Apr. 20, 2017) (citing St. Paul Reinsurance Co. v. Greenberg,
134 F.3d 1250, 1253 (5th Cir. 1998)); Celestine v. TransWood, Inc., 467 Fed. App’x 317, 319 (5th
Cir. 2012).
3
  GmbH is an abbreviation of the German phrase “Gesellschaft mit beschränkter Haftung,” which
translates to “company with limited liability.”
4
  Ex. 1 ¶ 2.


64444550                                           2
1851159, at *1 (N.D. Ga. Apr. 22, 2015) (describing GmbH as a “German limited liability

company.”). “[T]he citizenship of a[n] LLC is determined by the citizenship of all of its members.”

MidCap Media Fin., L.L.C. v. Pathway Data, Inc., 929 F.3d 310, 314 (5th Cir. 2019). NDG’s sole

member is Ness Technologies (East) B.V.5 Ness Technologies (East) B.V. is a “besloten

vennootschap” (“B.V.”) organized under the laws of the Netherlands, which has been determined

to be equivalent to a “corporation” for the purpose of establishing subject matter jurisdiction. See

BouMatic, LLC v. Idento Operations, BV, 759 F.3d 790, 791 (7th Cir. 2014) (finding treatment of

a Netherlands BV as a close corporation to be “straightforward”); D & J Invs. of Cenla LLC v.

Baker Hughes A GE Co., LLC, 501 F. Supp. 3d 389, 399 (W.D. La. Nov. 18, 2020) (“[T]he Court

agrees with the Seventh Circuit and holds that a B.V. should be treated as a corporation rather than

an unincorporated entity for diversity of citizenship purposes.”). For diversity purposes, a

corporation is “a citizen of every State and foreign state by which it has been incorporated and of

the State or foreign state where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). Ness

Technologies (East) B.V. is a citizen of the Netherlands, where it is incorporated and has its

principal place of business.6 Thus, for purposes of diversity jurisdiction, NDG is a citizen of the

Netherlands.

    7. Plaintiff NKE is a Slovakian “spoločnosť s ručením obmedzeným,” (“s.r.o.”) which is

analogous to a limited liability company.7 As such, NKE’s citizenship is determined by the

citizenship of all its members. See MidCap Media, 929 F.3d at 314. NKE’s members—called

“Partners” in Slovakia—are Ness Technologies (East) B.V. and NESS USA, INC.8 As noted



5
  Ex. 2, List of Shareholders for NDG; Ex. 3, Report showing Incorporation of NDG.
6
  Ex. 4, Report showing Incorporation of Ness Technologies (East) B.V.; Ex. 5, Excerpt of website
showing Ness Technologies (East) B.V.’s principal place of business in the Netherlands.
7
  Ex. 1 ¶ 3; Ex. 6, Extract from Slovak Business Register for NKE.
8
  Ex. 6, Extract from Slovak Business Register for NKE listing NKE’s Partners at p. 1.


64444550                                          3
above, Ness Technologies (East) B.V. is a citizen of the Netherlands. The other member of NKE

is NESS USA, INC., which is a Pennsylvania corporation with its primary place of business in

Pennsylvania.9 Thus, for purposes of diversity jurisdiction, NKE is a citizen of the Netherlands

and Pennsylvania.

    8. At the time this action was commenced and at present, STI is a Delaware corporation with

its primary place of business in San Diego, California.10 Accordingly under 28 U.S.C. §

1332(c)(1), STI is a citizen of Delaware and California.

    9. At the time this action was commenced and at present, STS is a Slovakian “s.r.o.”, which

is a limited liability company as noted above.11 Thus, its citizenship is determined by the

citizenship of its members; STS’s members are Caterpillar Used Equipment Services Inc. and

Caterpillar Remanufacturing Drivetrain LLC.12 Caterpillar Used Equipment Services Inc. is a

Delaware corporation with its primary place of business in Tennessee.13 Caterpillar

Remanufacturing Drivetrain LLC’s sole member is Caterpillar Used Equipment Services Inc.14

Thus, for purposes of diversity jurisdiction, STS is a citizen of the Delaware and Tennessee.




9
  Ex. 7, Excerpt of Pennsylvania Department of State website regarding incorporation of NESS
USA, Inc.; Ex. 8, Excerpt of website showing Ness USA, Inc.’s primary business address in
Pennsylvania; Ex. 9, Report showing Incorporation of Ness USA, Inc.
10
   Ex. 1 ¶ 4; Ex. 10, Excerpt of State of Delaware website regarding incorporation of STI; Ex. 11,
STI Delaware Incorporation; Ex. 12, Excerpt of website showing STI’s primary business address
in California.
11
   Ex. 1 ¶ 5; Ex. 13, Translation of Commercial Extract from Slovak Business Register for STS at
p. 7.
12
   Ex. 13, Translation of Commercial Extract listing STS’s Partners at pp. 8-9.
13
   Ex. 14, Excerpt of State of Delaware website regarding incorporation of Caterpillar Used
Equipment Services Inc.; Ex. 15, Caterpillar Used Equipment Services Inc. Delaware
Incorporation; Ex. 16, Report showing Caterpillar Used Equipment Services Inc.’s primary place
of business in Tennessee.
14
   Ex. 17, Caterpillar Remanufacturing Drivetrain LLC Corporate data sheet.


64444550                                        4
    10. To summarize, as shown in the chart below, for purposes of diversity jurisdiction, Plaintiffs

are citizens of the Netherlands and Pennsylvania. Defendants are citizens of Delaware, California,

and Tennessee. The requirement of complete diversity of the parties is therefore satisfied.

                            Plaintiffs                                        Defendants
                   Ness           Ness        KE,                    Solar          Solar
      Party        Deutschland S.R.O.                                Turbines       Turbines
                   GmbH                                              Incorporated Slovakia,
                                                           v.
                                                                                    S.R.O.
   Diversity       The             The                               Delaware,      Delaware,
  Jurisdiction     Netherlands     Netherlands,                      California     Tennessee
  Citizenship                      Pennsylvania

           C.    Alternatively, there is complete diversity of citizenship as STS’s citizenship
                 must be ignored in the removal analysis because it was improperly joined.

    11. If the parties are determined not to be completely diverse because of the presence of

Slovakian entities on both sides, the requirement of complete diversity of the parties is nevertheless

still met because STS was not properly joined to this action. Because it was improperly joined (as

explained below), STS’s citizenship is ignored for purposes of the removal analysis. Lopez v.

United Prop. & Cas. Ins. Co., 197 F. Supp. 3d 944, 948 (S.D. Tex. 2016) (“[T]he court may ignore

an improperly joined, non-diverse defendant when determining its subject-matter jurisdiction.”).

    12. A defendant is improperly joined if there is no possibility of recovery by the plaintiff,

meaning that “there is no reasonable basis for the district court to predict that the plaintiff might

be able to recover” against the non-diverse defendant. Smallwood v. Ill. Cent. R.R. Co., 385 F.3d

568, 573 (5th Cir. 2004) (en banc). The Court “conduct[s] a Rule 12(b)(6)-type analysis” to

determine whether there is a reasonable basis to predict that the plaintiff may recover from the

non-diverse defendant. Anderson v. Ga. Gulf Lake Charles, LLC, 342 F. App’x 911, 915 (5th Cir.

2009). Alternatively, “if the plaintiff has stated a claim, but has misstated or omitted discrete facts




64444550                                            5
that would determine the propriety of joinder, the district court may pierce the pleadings and

conduct a summary inquiry.” Id. (internal quotations omitted).

    13. Although the court conducts a rule 12(b)(6)-type analysis, several courts have addressed

the issue of personal jurisdiction before or within the issues of fraudulent joinder and subject matter

jurisdiction where personal jurisdiction was more easily resolved. See, e.g., Evans v. Johnson &

Johnson, No. CIV.A. H–14–2800, 2014 WL 7342404, at *3 (S.D. Tex. Dec. 23, 2014) (“[T]he

most efficient course of action is to consider the motion to dismiss for lack of personal jurisdiction,

which results in dismissal of the claims of all plaintiffs except the single [diverse] plaintiff [and]

thereafter deny the motion to remand because no non-diverse plaintiffs remain . . . .”); In re

Testosterone Replacement Therapy Prod. Liab. Litig., 164 F. Supp. 3d 1040, 1046 (N.D. Ill. 2016)

(finding the issue of fraudulent joinder to be “more difficult and novel” than a straightforward

personal jurisdiction analysis, meaning the personal jurisdiction analysis should precede the

fraudulent joinder analysis); Addelson v. Sanofi, 2016 WL 6216124, at *2 (E.D. Mo. Oct. 25, 2016)

(deciding the issue of personal jurisdiction to avoid deciding the more complex issue of fraudulent

joinder); Thomas v. Mitsubishi Motor N. Am., Inc., 436 F. Supp. 2d 1250, 1251–52 (M.D. Ala.

2006) (deciding the issue of personal jurisdiction as the basis for fraudulent joinder before deciding

subject matter jurisdiction). Indeed, district courts have discretion whether to first address subject-

matter jurisdiction or personal jurisdiction issues when both issues are presented. Ruhrgas AG v.

Marathon Oil Co., 526 U.S. 574 (1999). Here, the analysis of personal jurisdiction over STS is

straightforward and reveals Plaintiffs have no reasonable basis to recover against STS.

               1.      Plaintiffs have no reasonable basis to recover against STS because
                       Texas courts do not have personal jurisdiction over STS

    14. A federal court sitting in diversity in Texas may exercise personal jurisdiction over a

foreign defendant only if the Texas long-arm statute applies and the due process clause of the



64444550                                          6
Fourteenth Amendment is satisfied. Pervasive Software Inc. v. Lexware GmbH & Co. KG, 688

F.3d 214, 220 (5th Cir. 2012). The Texas long-arm statute has been interpreted as coextensive with

the federal due process standards. Id. Due process has two requirements: (1) the defendant

purposefully availed himself of the benefits and protections of the forum state by establishing

“minimum contacts” with the forum state, and (2) the exercise of personal jurisdiction over that

defendant does not offend traditional notions of “fair play and substantial justice.” Daimler AG v.

Bauman, 571 U.S. 117, 126 (citing Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)). The

minimum contacts requirement serves the purpose of protecting the defendant against the burdens

of litigating in a distant and inconvenient forum by requiring that the “defendant’s conduct and

connection with the forum State [be] such that [a defendant] should reasonably anticipate being

haled into court there.” Pervasive Software Inc., 688 F.3d at 228 (quoting World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 291-92, 297 (1980)).

    15. “Minimum contacts” can be established by either of two methods, specific jurisdiction or

general jurisdiction. “A court may assert general jurisdiction over foreign (sister-state or foreign-

country) corporations to hear any and all claims against them when their affiliations with the State

are so ‘continuous and systematic’ as to render them essentially at home in the forum State.”

Pervasive Software Inc., 688 F.3d at 230. “The paradigm all-purpose forums for general

jurisdiction are a corporation’s place of incorporation and principal place of business.” Daimler

AG, 571 U.S. at 118. Specific jurisdiction, on the other hand, is established “when a nonresident

defendant’s contacts with the forum state arise from or are directly related to the cause of action.”

Kelso v. Lyford Cay Members Club Ltd., 162 Fed. App’x 361, 363 (5th Cir. 2006). The burden of

litigating in this country imposed on parties residing in foreign countries justifies a conclusion that




64444550                                          7
“the minimum contacts analysis is particularly important when the defendant is from a different

country.” BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 795 (Tex. 2002).

     16. Assuming the plaintiff can establish minimum contacts, factors determining whether the

assertion of personal jurisdiction would offend traditional notions of “fair play and substantial

justice” include: “the burden on the defendant, the interests of the forum State,” “the plaintiff's

interest in obtaining . . . relief” in the forum State, and the interests of other sovereigns in resolving

the dispute. World–Wide Volkswagen Corp., 444 U.S. at 292 (citations omitted).

                        (i)     STS does not have any contacts with Texas, let alone minimum
                                contacts.

     17. STS is a Slovakian limited liability company formed March 27, 2021 with its primary place

of business in Košice, Slovakia.15 All of STS’s employees reside in Slovakia.16 STS is not

registered to do business in Texas, does not own any property in Texas, and does not have a

registered agent in the state of Texas.17 No representatives of STS have ever been to Texas on

behalf of STS.18 As such, it is clear STS does not have “affiliations with [Texas which] are so

‘continuous and systematic’ as to render [it] essentially at home” in Texas such that it is subject to

general jurisdiction here. See Daimler AG, 571 U.S. at 119; id. at 118 (“The paradigm all-purpose

forums for general jurisdiction are a corporation’s place of incorporation and principal place of

business.”).

     18. STS also is not subject to specific jurisdiction in Texas, as STS does not have any

purposeful contact with Texas related to any of Plaintiffs’ asserted causes of action. None of the

underlying activities related to Plaintiffs’ claims for tortious interference, participation in breach


15
   See Ex. 13, Translation of Commercial Extract from Slovak Business Register for STS at p. 7;
Ex. 18, Declaration of Marco Leon ¶ 2.
16
   Ex. 18, Declaration of Marco Leon ¶ 3.
17
   Ex. 18, Declaration of Marco Leon ¶ 4.
18
   Ex. 18, Declaration of Marco Leon ¶ 4.


64444550                                            8
of fiduciary duty, misappropriation of trade secrets, and civil conspiracy occurred in Texas.19

Plaintiffs do not (and cannot) allege that any of these actions occurred in Texas, or had any effect

in Texas.

     19. Plaintiffs’ only venue and jurisdictional allegation in its Petition is that “[v]enue is proper

in [Harris County, Texas] under Texas Civil Practice and Remedy Code § 15.020(a) because the

parties’ relationship is governed by an agreement permitting ‘any litigation based [on], airing out

of, under, or in connection with’ that agreement to be brought in the state courts of Harris

County.”20 However, STS is not a party to the agreement the Petition references; the Master

Services Agreement (“MSA”) is by and between Solar Turbines Incorporated and Ness

Deutschland GmbH and was executed on March 14, 2014—more than 7 years before STS even

came into existence.21 STS has never issued a Purchase Order to either NDG or NKE under the

MSA and has never otherwise agreed or submitted to the terms of that contract.22 Therefore, the

provision of the MSA related to venue does not apply to STS and does not constitute a “contact”

with Texas such that STS should be subject to personal jurisdiction.23 Moreover, Plaintiffs’ claims

against STS cannot arise out of this contractual provision because STS is not a party to the contract.



19
   Ex. 18, Declaration of Marco Leon ¶ 6.
20
   Ex. 1 ¶ 6.
21
   Ex. 1 at Ex. 1, Master Services Agreement by and between Solar Turbines Incorporated and Ness
Deutschland GmbH at 1.5 (“’Company’ means Solar Turbines Incorporated….and any of its and
their affiliates and subsidiaries who issue a Purchase Order to Contractor”), p. 26 (signature on
behalf of Ness Deutschland GmbH); Ex. 13, Translation of Commercial Extract from Slovak
Business Register for STS at p. 7 (showing STS was first formed March 27, 2021); Ex. 18,
Declaration of Marco Leon ¶ 5.
22
   Ex. 18, Declaration of Marco Leon at ¶ 5. The Master Services Agreement between STI and
NDG provides that an affiliate of STI can become party to the MSA if it issues a Purchase Order
to NDG under the agreement. See Ex. 1 at Ex. 1, at 1.5 (“’Company’ means Solar Turbines
Incorporated….and any of its and their affiliates and subsidiaries who issue a Purchase Order
to Contractor”) (emphasis added).
23
   STI does not agree that the venue provision in the MSA applies to this action at all and does not
waive its right to argue improper venue or inconvenient forum.


64444550                                           9
     20. It is clear that STS does not have the minimum contacts—which are “particularly important

when the defendant is from a different country”—to justify personal jurisdiction over it in Texas.

BMC Software, 83 S.W.3d at 795.

                       (ii)    Exercise of personal jurisdiction over STS would offend notions
                               of fair play and substantial justice.

     21. While the Court need not even reach the question of whether exercise of personal

jurisdiction over STS would offend notions of fair play and substantial justice because of the lack

of STS contacts with Texas, considerations of the burdens of a foreign company litigating in the

United States and foreign comity weigh heavily in favor of denying personal jurisdiction.

     22. The burden on STS if it is forced to litigate this case in Texas would be extremely high.

All of the relevant witnesses and documents are in Slovakia. A translator would be required for

many witnesses and most of the documents as well. Neither Plaintiffs nor Defendants would be

capable of compelling third-party witnesses residing in Slovakia who may have relevant

information. Furthermore, the seven-hour time difference between Houston and Slovakia and

minimum fifteen-hour travel times contribute to difficulties for STS coordinating with its counsel.

     23. Texas has no real interest in adjudicating this dispute. None of the parties are Texas

residents, and none of the alleged tortious acts occurred in Texas. See Asahi Metal Indus. Co. v.

Superior Court of Cal., 480 U.S. 102, 114 (1987) (plurality opinion) (“Because the plaintiff is not

a California resident, California’s legitimate interests in the dispute have considerably

diminished.”). Moreover, Plaintiffs appear to agree that Slovakian law—not Texas law—would

apply to their claims.24 Slovakian courts are better situated to deal with issues of Slovakian law

than Texas courts. At bottom, the torts alleged by Plaintiffs simply have no relation to Texas.



24
   See e.g., Ex. 1 at Unsworn Declaration of Peter Devinsky ¶¶ 2, 7-12 (declaration of Slovakian
attorney regarding Slovakian employment law).


64444550                                        10
    24. The “plaintiff’s interest in obtaining convenient and effective relief” does not outweigh the

burden on STS either. There is no evidence that Slovakia is incapable of providing Plaintiffs the

relief they seek. Slovakian courts recognize and provide potential relief for each of the causes of

actions which Plaintiffs assert in this case. Furthermore, Slovakia has been determined to be an

adequate forum by several United States courts. See Schur Flexibles Holding GesmbH v.

Peschanskiy, H044405, 2019 WL 3369835, at *8 (Cal. Ct. App. July 26, 2019) (unpublished)

(“based on defendants’ declarations submitting to jurisdiction in Slovakia and waiving any

applicable statute of limitations, defendants satisfied their burden on the threshold issue of the

suitability of Slovakia as a forum for trial”); Boston Telecomms. Grp. Inc. v. Wood, C02-05971

JSW, 2008 WL 11434560, at *3–4 (N.D. Cal. May 6, 2008) (“Although “in a particular case, the

evidence may well support the conclusion that a legal system is so fraught with corruption, delay

and bias as to provide ‘no remedy at all,’” the Court finds that the evidence submitted by Plaintiffs

does not defeat Wood's showing that the Slovak Republic would provide an adequate alternative

forum.”), rev’d on other grounds, 588 F.3d 1201 (9th Cir. 2009). Indeed, because virtually all the

relevant witnesses and documents are in or near Slovakia, the parties would be capable of

compelling third-party witnesses residing in Slovakia, and likely would not need to hire translators,

Slovakia would be a much more convenient and effective forum for Plaintiffs to seek relief.

    25. Finally, “the interstate judicial system’s interest in obtaining the most efficient resolution

of controversies” and the “shared interest of the several [s]tates in furthering fundamental

substantive social policies” also both weigh in favor of finding that Texas does not have personal

jurisdiction over STS. It is readily apparent that the most efficient forum for resolution of a dispute

between Slovakian companies regarding Slovakian employees residing in Slovakia is not Harris

County, Texas. Moreover, the United States’ interest in furthering a fundamental substantive social




64444550                                          11
policy—respect for the autonomy of foreign nations and their legal systems—would be served by

finding no personal jurisdiction over STS. At bottom, it would be offensive to notions of fair play

and substantial justice for a court with no real relation to STS to exercise control over it.

                2.      Plaintiffs have failed to state a claim against STS because it is not a
                        party to the Master Services Agreement between STI and NDG and
                        thus not subject to the venue provision.

     26. As noted above, STS is not a party to the MSA which contains the venue provision, and in

fact, the MSA was signed more than 7 years before STS even came into existence.25 Nor has STS

ever issued a Purchase Order to either NDG or NKE under the MSA or otherwise agreed or

submitted to the terms of that contract.26 Plaintiffs omit these critical facts from their Petition.27

In this case, because Plaintiffs have not alleged (and do not have) any other basis for finding that

Harris County, Texas or this Court are the proper venue for a suit against STS—a Slovakian

company—regarding alleged torts which took place in Slovakia, Plaintiffs have no reasonable

basis to recover against STS.

                3.      STS’s citizenship is ignored for purposes of determining whether
                        complete diversity exists.

     27. Because Plaintiffs’ Petition reveals no reasonable possibility that they can recover against

STS, STS has been improperly joined in this lawsuit, and its citizenship is ignored in the removal

analysis. See Lopez, 197 F. Supp. 3d at 948 (“[T]he court may ignore an improperly joined, non-

diverse defendant when determining its subject-matter jurisdiction.”). Thus, Plaintiffs are citizens


25
   Ex. 1 at Ex. 1, Master Services Agreement by and between Solar Turbines Incorporated and Ness
Deutschland GmbH at 1.5 (“’Company’ means Solar Turbines Incorporated….and any of its and
their affiliates and subsidiaries who issue a Purchase Order to Contractor”), p. 26 (signature on
behalf of Ness Deutschland GmbH); Ex. 13, Translation of Commercial Extract from Slovak
Business Register for STS at p. 7 (showing STS was first formed March 27, 2021).
26
   Ex. 18, Declaration of Marco Leon at ¶ 5; see supra n. 22.
27
   “[I]f the plaintiff has stated a claim, but has misstated or omitted discrete facts that would
determine the propriety of joinder, the district court may pierce the pleadings and conduct a
summary inquiry.” Ga. Gulf Lake Charles, LLC, 342 F. App’x at 915.


64444550                                          12
of the Netherlands and Pennsylvania. STI is a citizen of Delaware and California. Complete

diversity, as between Plaintiffs on the one hand and STI on the other, exists.

III.       The Procedural Requirements for Removal Have Been Satisfied.

       28. STI was served with Plaintiffs’ Petition on June 17, 2021. Accordingly, this Notice of

Removal is timely pursuant to 28 U.S.C. § 1446(b).

       29. The United States District Court for the Southern District of Texas, Houston Division,

includes the county in which the state court action is now pending. Therefore, this Court is a proper

venue for removal of this action pursuant to 28 U.S.C. §§ 124(b)(2) and 1441(a).

       30. STS is not required to consent to this removal because it has been improperly joined. See

28 U.S.C. § 1446(b)(2)(A) (“When a civil action is removed solely under section 1441(a), all

defendants who have been properly joined and served must join in or consent to the removal of

the action.”) (emphasis added); Rico v. Flores, 481 F.3d 234, 239 (5th Cir. 2007). Additionally,

STS also need not consent to this removal because it is a non-served, non-resident defendant. See

DiCesare-Engler Prods., Inc. v. Mainman Ltd., 421 F. Supp. 116 (W.D. Pa. 1976).

       31. Pursuant   to   28   U.S.C.   §   1446(d),    STI     is   simultaneously   filing   written

notice of this removal with the district clerk of the state court where the action is currently pending.

Copies of the Notice of Filing Notice of Removal, together with this Notice of Removal, are being

served upon Plaintiffs’ counsel pursuant to 28 U.S.C § 1446(d).

       32. Pursuant to Local Rule 81 for the Southern District of Texas, STI attaches

the following indexed documents to this removal:

              a. Pleadings asserting causes of action, e.g., petitions, counterclaims, cross-actions,
                 third-party actions, interventions and all answers to such pleadings (Exhibit A);

              b. All executed process in the case (Exhibit B);

              c. All orders signed by the State Judge (Exhibit C);



64444550                                          13
              d. The docket sheet (Exhibit D);

              e. An index of matters being filed (Exhibit E); and

              f. A list of all counsel of record, including addresses, telephone numbers, and parties
                 represented (Exhibit F).

      33. STI submits this Notice of Removal without waiving any defenses to the claims asserted

by Plaintiffs, without conceding that Plaintiffs have pled claims upon which relief may be granted,

without admitting that Plaintiffs have standing, and without admitting that Plaintiffs are entitled to

any monetary or equitable relief whatsoever.

IV.        Conclusion

           STI respectfully requests that this Court take jurisdiction of this action to its conclusion

and to final judgment, to the exclusion of any further proceedings in state court in accordance with

the law.




64444550                                           14
                Respectfully submitted,

                /s/ Danny David
                Danny David
                State Bar No. 24028267
                danny.david@bakerbotts.com
                Paul Morico
                State Bar No. 00792053
                paul.morico@bakerbotts.com
                Kevin Jacobs
                State Bar No. 24012893
                kevin.jacobs@bakerbotts.com
                Michelle Eber
                State Bar No. 24078727
                michelle.eber@bakerbotts.com
                BAKER BOTTS L.L.P.
                910 Louisiana Street
                Houston, Texas 77002
                Telephone: (713) 229-1234
                Facsimile: (713) 229-1522

                ATTORNEYS FOR DEFENDANT SOLAR
                TURBINES INCORPORATED




64444550   15
                                   CERTIFICATE OF SERVICE

           I certify that on June 23, 2021, a copy of the foregoing was served by electronic means on

the following counsel of record:

                  Mr. Christopher Porter
                  Ms. Elizabeth McKee Devaney
                  Mr. Kevin S. Reed
                  Quinn Emanuel
                  711 Louisiana Street, Suite 500
                  Houston, Texas 77002

                                                               /s/ Danny David
                                                               Danny David




64444550                                            16
